DETAILED ACTION
Status of the Claims
1.	Claims 1, 40-52 and 54-80 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
Status of the Rejections
2.	Rejection from previous office action is being withdrawn in view of applicant’s amendment and new rejection is as follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 40, 42-52, 54-60, 64-68 and 70-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. (US 5,102,525) in view of Ripley et al. (US 2009/0090622), Akmal et al. (US 5,690,808) and as supported by Razaq et al. (US 5,085,760).
Claims 1 and 80, Miyahara et al. teach a planar oxygen sensor comprising electrodes (reads on electrochemical sensor) for sensing oxygen in a flow cell (reads on an associated volume (see Fig 8 and col. 5, ll. 45-68), the sensor comprising:
	a SiO2 film 2 (reads on first solid element) (see Fig 2 and col. 5, ll. 45-59);
	a frame 9 joined to film 2 (see Fig 2 and col. 4, ll. 23-37);
	a chamber is placed between the SiO2 film and frame 9 (region between the frame and film 2 reads on chamber, see Fig 2), the chamber comprising:
	 reaction region i.e. region above a cathode (see Fig 2 and col. 5, ll. 45-59), and 
	a reservoir region connected with reaction region (area comprised of electrolyte 6 reads on reservoir region that is in connection with region above cathode, (see Fig 2 and col. 5, ll. 45-59);
	wherein flow passage 22 (reads on analyte permeable opening) connect the reaction region with the flow cell (see Fig 8 and col. 6, ll. 1-3); the electrochemical sensor comprising:
	an analyte permeable membrane 7 is part of the flow passage side (col. 5, ll. 45-59 and col. 6, ll. 1-3);
	a cathode 5 (reads on working electrode) in the reaction region; 
	 an anode 4 (reads on reference electrode) (see Fig 2 and col. 5, ll. 45-59). 
Miyahara et al. do not teach a guard electrode configured to enable reduction or oxidation of at least some reactants from at least a part of the reservoir region, wherein the guard electrode comprises a thin film and distance between working electrode and guard/scavenger electrode is 50 microns or less.
However, Ripley et al. teach electrochemical particulate sensor comprised of guard electrode placed next to sensing electrode 131 [0027] configured to eliminate stray capacitance between sensing electrodes [0042] and guard electrode is place between the sensing electrodes which are 0.1 mm (100 microns) apart [0039], thus the guard electrode is at least 50 microns apart from one of the sensing electrodes. The sensing electrode is about 5 to 25 microns thick [0040] and guard electrode is constructed to act as sensing electrode, thus it would have similar dimension of about 5 to 25 microns thick which is thin film as supported by Razaq et al. (see col. 6, ll. 58-61). Ripley et al. do not explicitly teach the guard electrode is configured to enable reduction of some reactants in reservoir region. However, Akmal et al. teach a scavenger/guard electrode is capable/configured of reducing/reacting any active gases dissolved in electrolyte for improving the output responses from the sensor (col. 7, ll. 30-40 and claim 21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Ripley et al. and Akmal et al. teachings to add guard electrode into the electrochemical sensor of Miyahara et al. because the guard electrode would remove or minimize gases from the electrolyte and thereby provide accurate sensing of gases.
Combination of Miyahara et al. and Ripley et al. would yield the cathode and guard electrode are both placed on the first solid element (see Fig 2) and it would be obvious to form the cathode and anode as thin film structure as it provides high effective surface area of the catalyst (see Razaq et al. col. 7, ll. 21-34).

Claim 40, the analyte permeable membrane is gas permeable (col. 5, ll. 45-59), thus it not permeable to ions as claimed.

Claim 41, the analyte permeable membrane is substantially in contact with surface of the cathode (col. 4, ll. 13-16), thus the shortest distance between the cathode through the flow passage and analyte permeable membrane is to nearest point on an opposite side of membrane is less than 100 micrometers.

Claims 43 and 44, the chamber comprises electrolyte 6 which could be in solution form (col. 4, ll. 10-11) and is comprised of KCl which is ionic compound dissolved in phosphoric acid buffer (see col. 5, ll. 53-55).

Claims 45, 46, 47, 65 and 66, the analyte permeable membrane is made of Teflon i.e. hydrophobic polymer (see col. 5, ll. 55-56). The analyte permeable membrane being hydrophobic would function to keep the liquids separated on either side of the analyte permeable opening.

Claim 48, the leads of the cathode and anode are place on the first solid element at an interface where the first and second solid elements are joined (see Fig 2).

Claim 49, Miyahara et al. teach the oxygen sensor produces electric current as a function of oxygen concentration (see Figs 10 and 11), thus the sensor is a Clark-type sensor. 

Claim 50, Miyahara et al. teach the oxygen sensor is dimensioned to have support pad with thickness 50 microns and membrane thickness 12.5 microns (col. 5, ll. 46-38), thus it is examiner position that oxygen sensor is a microsensor. 

Claim 51 does not further recite any structural limitations of the sensor but instead recites a moving substance passing an arbitrary point in reaction region that is 10 microns away from guard electrode. The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2173.05(g)). 

Claim 52 does not further recite any structural limitations of the sensor but instead compares two different electrochemical sensor configurations. The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2173.05(g)). 

Claim 54, the flow passage 22 (reads on analyte permeable opening) is comprised of two openings connected to the semi-permeable membrane (see Fig 8 and col. 6, ll. 1-3)
 
Claims 55 and 64, the frame 9 (second solid element) is joined to film 2 (see Fig 2 and col. 4, ll. 23-37).

Claim 56, a plane is parallel with and tangential with the boundary wall of the space above the cathode (reaction region), the area comprised of electrolyte 6 reads on reservoir region and the flow cell (analyte permeable opening) since all three elements are in same plane (see Figs 8 and 2).

Claim 57, the cathode is thin film (col. 5, ll. 49-51).

Claims 58 and 59 do not further recite any structural limitations of the sensor but instead claims a distance between working electrode and an arbitrary point in the reaction region. The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2173.05(g)). 
Claim 60, Miyahara et al. teach the oxygen sensor is dimensioned to have support pad with thickness 50 microns and membrane thickness 12.5 microns (col. 5, ll. 46-38), thus it is examiner position that oxygen sensor is a microsensor and thus the dimension of the working electrode is in micrometers. Miyahara et al. do not teach the area of the working electrode, however cathode dimensioned in micrometers would have area in square micrometers and absent the teaching of the exact area of the cathode, area of even 0.1 square micrometer would be less 2500 square micrometer as claimed. 

Claim 64, Miyahara et al. teach the frame 9 is formed onto SiO2 film 2 (col. 4, ll. 29-31).

Claim 67, Miyahara et al. do not explicitly teach angle between boundary wall of the analyte permeable opening and abutting wall of the chamber is more than 285 degrees. However, it is examiner’s position that configuration of Miyahara et al. analyte opening and chamber is same as that of applicant’s configuration and thus the angle between the analyte opening and chamber would be more than 285 degrees.

Claim 68 does not further recite any structural limitations of the sensor but instead claims a distance between any arbitrary point on working electrode and an arbitrary point on an analyte permeable membrane. The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2173.05(g)). 


Claim 70 not further recite any structural limitations of the sensor but instead claims a distance between wall of the opening and an arbitrary point within an opening. The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function (see MPEP §§ 2114 and 2173.05(g)). 

Claim 71 limitation does not further add any structure to the electrochemical sensor. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). 

Claim 72, the sensor could be three electrode structure comprising counter electrode (reads on additional electrode) (col. 5, ll. 14-16).

Claims 73-74, Miyahara et al. do not explicitly teach sensor comprises additional scavenger or working electrodes. However, mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 75, Miyahara et al. teach sensing oxygen (reads on analyte) in flow cell comprising contacting the sensor of claim 1 with oxygen provided in a volume of gas and sensing said oxygen (col. 5, ll. 45-68 and col. 6, ll. 8-35).

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. and Ripley as applied to claim 1 above, and further in view of Suzuki et al. (US 5,358619).
	Claim 63, Miyahara et al. teach the first solid element is made up of silicon dioxide (col. 5, ll. 45-59) but do not teach it is comprised of silicon. However, Suzuki et al. teach oxygen sensor comprised of electrode disposed on substrate which is either comprised of silicon or silicon oxide. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Suzuki et al. teaching to use silicon as choice of material for the substrate/first solid element in Miyahara et al. electrochemical sensor because simple substitution of one known element for another is likely to be obvious when predictable results are achieved. (see MPEP § 2143, B.).

Claims 76-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara et al. and Ripley et al. as applied to claim 1 above, and further in view of Appleby (US 4,859,292) and Nakazawa (JP 2006284400).
	Claims 76-79, Miyahara et al. do not teach the analyte is sulfide provided in a volume of sewer, natural gas or biogas produced in a desulfurization process. However, Nakazawa teach electrochemical sensor for detecting hydrogen sulfide in sewer pipe (see abstract). Similarly, Appleby teach the hydrogen sulfide is derived from desulfurization process as natural gas. Therefore, in view of Appleby or Nakazawa teachings one of ordinary skill in the art before the effective filing date of the invention would be able to configure Miyahara et al. electrochemical sensor to detect hydrogen sulfide gas from natural gas or sewer pipe because it would have yield same results as that of detecting oxygen with reasonable expectation. 

Allowable Subject Matter
Claims 61, 62 and 69 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759